Name: Commission Regulation (EC) NoÃ 205/2005 of 4 February 2005 supplementing the Annex to Regulation (EC) NoÃ 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Valdemone Ã¢  [PDO], Queso Ibores Ã¢  [PDO], Pera de Jumilla Ã¢  [PDO], Aceite de Terra Alta or Oli de Terra Alta Ã¢  [PDO], Sierra de CÃ ¡diz Ã¢  [PDO], RequeijÃ £o Serra da Estrela Ã¢  [PDO], Zafferano dellÃ¢ Aquila Ã¢  [PDO], Zafferano di San Gimignano Ã¢  [PDO], Mantecadas de Astorga Ã¢  [PGI] and Pan de Cea Ã¢  [PGI])
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product;  Europe;  plant product;  consumption;  marketing;  foodstuff
 Date Published: nan

 5.2.2005 EN Official Journal of the European Union L 33/6 COMMISSION REGULATION (EC) No 205/2005 of 4 February 2005 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Valdemone  [PDO], Queso Ibores  [PDO], Pera de Jumilla  [PDO], Aceite de Terra Alta or Oli de Terra Alta  [PDO], Sierra de CÃ ¡diz  [PDO], RequeijÃ £o Serra da Estrela  [PDO], Zafferano dellAquila  [PDO], Zafferano di San Gimignano  [PDO], Mantecadas de Astorga  [PGI] and Pan de Cea  [PGI]) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, the Italian application to register the three names Valdemone, Zafferano dellAquila and Zafferano di San Gimignano, the Spanish application to register the six names Queso Ibores, Pera de Jumilla, Aceite de Terra Alta or Oli de Terra Alta, Sierra de CÃ ¡diz, Mantecadas de Astorga and Pan de Cea and the Portuguese application to register the name RequijÃ £o Serra da Estrela were published in the Official Journal of the European Union (2). (2) As no declaration of objection within the meaning of Article 7 of Regulation (EEC) No 2081/92 has been forwarded to the Commission, these designations can thus be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 (3). Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 1215/2004 (OJ L 232, 1.7.2004, p. 1). (2) OJ C 58, 6.3.2004, p. 10 (Valdemone). OJ C 58, 6.3.2004, p. 14 (Queso Ibores). OJ C 58, 6.3.2004, p. 17 (Pera de Jumilla). OJ C 61, 10.3.2004, p. 22 (Aceite de Terra Alta, also known as Oli de Terra Alta). OJ C 88, 8.4.2004, p. 6 (Sierra de CÃ ¡diz). OJ C 88, 8.4.2004, p. 10 (RequijÃ £o Serra da Estrela). OJ C 93, 17.4.2004, p. 23 (Zafferano dellAquila). OJ C 93, 17.4.2004, p. 27 (Zafferano di San Gimignano). OJ C 98, 23.4.2004, p. 24 (Mantecadas de Astorga). OJ C 98, 23.4.2004, p. 29 (Pan de Cea). (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 1898/2004 (OJ L 328, 30.10.2004, p. 66). ANNEX PRODUCTS LISTED IN ANNEX I TO THE TREATY, INTENDED FOR HUMAN CONSUMPTION Fats (butter, margarine, oils, etc.) ITALY Valdemone (PDO) SPAIN Aceite de Terra Alta or Oli de Terra Alta (PDO) Sierra de CÃ ¡diz (PDO) Cheese SPAIN Queso Ibores (PDO) Fruit SPAIN Pera de Jumilla (PDO) Other animal products (eggs, honey, various milk products except butter, etc) PORTUGAL RequeijÃ £o Serra da Estrela (PDO) Other Annex I products (spices, etc.) ITALY Zafferano dellAquila (PDO) Zafferano di San Gimignano (PDO) FOODSTUFFS REFERRED TO IN ANNEX I TO REGULATION (EEC) NO 2081/92 Bread, pastry, cakes, confectionery, biscuits and other baker's wares SPAIN Pan de Cea (PGI) Mantecadas de Astorga (PGI)